Citation Nr: 0120263	
Decision Date: 08/07/01    Archive Date: 08/14/01	

DOCKET NO.  95-35 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1155 (West 1991) for a throat disorder.

2.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for a kidney disorder.

3.  Entitlement to an increased evaluation for a right 
shoulder disability with rotator cuff impairment, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for a left 
shoulder disability with rotator cuff impairment, currently 
evaluated as 10 percent disabling.

5.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for a central nervous system 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956. 

This appeal arises from an August 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 1997, the Board remanded this case to the RO for 
additional development.  At that time, the issue before the 
Board was whether the claims of entitlement to compensation 
for disorders of the throat, shoulders, and kidney under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) were well 
grounded.  

Based on the development requested by the Board, the RO, in 
an August 1999 rating determination, awarded the veteran 
compensation benefits for a right and left shoulder 
disability.  Accordingly, the issue of compensation benefits 
for these disabilities is not before the Board at this time.  
The RO awarded a 20 percent evaluation for the veteran's 
right shoulder disability and a 10 percent evaluation for the 
left shoulder disability.  The veteran was notified of this 
determination that month.  

In September 1999, the veteran filed a timely notice of 
disagreement regarding the evaluation of his bilateral 
shoulder disability.  The veteran also raised the claim of 
entitlement to service connection for depression under 
38 U.S.C.A. § 1151 (West 1991) due to being overdosed on the 
drug Lithium.  The veteran appears to indicate that this 
condition is the result of a nervous system disorder. 

In a statement of the case issued by the RO in January 2000, 
the RO addressed the issue of the evaluation of the bilateral 
shoulder disability.  The veteran filed a timely substantive 
appeal to this statement of the case in February 2000.  
Accordingly, the issue of the evaluation for the veteran's 
bilateral shoulder disability is before the Board at this 
time.  These issues will be addressed in the REMAND section 
of this determination.

In February 2001, the RO issued a statement of the case 
regarding the new claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a central nervous system disorder as 
the residual of an alleged Lithium overdose.  The veteran 
filed a third timely substantive appeal in March 2001.  Based 
on the timely substantive appeal of March 2001, the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
central nervous system disorder, including a psychiatric 
disability, will be addressed by the Board.  The Board will 
also address this new claim in the REMAND section of this 
determination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the claims of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a kidney and throat disorder has been obtained.  
The Board finds that the VA has fulfilled the duty to assist 
mandated by both the new and old criteria for the evaluation 
of claims.  

2.  There is no credible probative medical evidence linking 
the veteran's alleged throat and kidney disorders to 
treatment by the VA.  

3.  The competent medical evidence that the Board has found 
to be credible disassociates the veteran's alleged throat and 
kidney disorders with treatment by the VA.  

4.  The veteran's alleged throat and kidney disorders are not 
etiologically related to treatment of the veteran at a VA 
Medical Center (VAMC).  


CONCLUSION OF LAW

The requirements for an award of compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1155 for 
disabilities associated with the veteran's kidney and throat 
are not found.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.358 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Board has reviewed the extensive medical evidence of 
record.  The essential facts of the case are as follows.

From September to October 1991, the veteran was hospitalized 
for treatment for a history of chills, nausea, vomiting, and 
anorexia.  In March and June 1992, the veteran was 
hospitalized for possible a cerebellar disease.  Discharge 
summary reports associated with those hospitalizations are of 
record.  In October 1991, the veteran was transferred to the 
Good Samaritan Nursing Center for continued rehabilitative 
treatment. The evidence of record contains an October 1991 
report that shows that on admission diagnoses of bipolar 
disorder, atypical pneumonia, and some malnutrition were 
indicated. 

In a January 1993 speech and oral motor progress report, it 
was indicated that the veteran had made excellent progress 
with swallowing liquids.  The etiology of this disorder was 
not indicated.

In a June 1993 neurologic record, a doctor at the Mayo Clinic 
indicated that he recalled the veteran's hospital treatment 
and noted that since this hospitalization the veteran had 
developed diplopia and difficulty with speaking and 
swallowing.  Treatment at the VAMC was indicated to be the 
cause of these difficulties.  The physician added that the 
veteran was never unconscious or comatose, but when the 
veteran began to recover, he was ataxic, as the veteran 
described falling out of bed and falling off of a commode 
several times.  However, at that time, computed tomography 
(CT) and magnetic resonance imaging (MRI) scans of his head 
were unremarkable.  The physician stated that his primary 
consideration would be a so-called pontine myelinolysis due 
to demyelination in the central pontine region as a 
consequence of the veteran's acute medical illness and its 
management.  The physician indicated, however, that the 
pattern was not that of an easily identifiable vascular 
syndrome.  This medical report will be discussed in greater 
detail below.  

Outpatient treatment reports from the Mayo Clinic are also of 
record.  The reports generally document continued complaints 
of difficulty with depression, swallowing, speech, bladder 
urgency and gait.  On one report in October 1996, the veteran 
noted problems with urinary urgency and frequency that began 
after he had a Foley catheter in for several weeks while 
hospitalized for pneumonia and septic shock.  He stated that 
he voids for a long time during the day and has nocturia. 

In June 1997, the Board remanded the claims of entitlement to 
compensation for disorders of the throat and kidney under the 
provisions of 38 U.S.C.A. § 1151 for additional development.  
In September 1997, at the request of the Board, the RO 
contacted the veteran and requested that he provide all 
pertinent medical evidence cited by the Board within its June 
1997 remand.  Additional medical evidence was obtained.  
Little medical evidence regarding the veteran's throat or 
kidney was either obtained by the RO or submitted by the 
veteran.  Additional medical records regarding the veteran's 
extensive treatment at the VAMC were obtained.  The VA 
hospitalization report dated March 1992 indicated that the 
veteran had been on disability for the past four years 
secondary to a psychiatric disorder.  A 20-year history of 
smoking was also noted.  The veteran has been treated for a 
series of severe nonservice-connected disorders including, 
but not limited to, ataxia and dysarthria secondary to 
neurologic symptoms of an unknown etiology, a bipolar 
disorder, difficulties with loss of balance, and difficulties 
with speaking and swallowing.  A June 1993 neurological 
record indicates that the veteran had a long history of 
depression.  There was a strong family history of major 
depression and the veteran had been hospitalized on at least 
three different occasions.  It was also indicated that the 
veteran had been on Lithium for 5 or 6 years.  The veteran's 
depression was reported to be under good control.  

In a July 1998 VA examination of the nose, sinus, larynx, and 
pharynx, the veteran's chief complaint was speech 
disarticulation, hoarseness and dysphasia.  The examiner 
reported that the veteran believed his voice and swallowing 
disorders were secondary to the improper use of a mechanical 
ventilator.  Additionally, the veteran and his spouse were 
"adamant" about the fact that the veteran was in a "coma."  
The physician pointed out, however, that there was no 
evidence of this within the veteran's hospital records.  
Physical examination revealed that the veteran's condition 
was generally unchanged.  His head and neck examination was 
essentially unremarkable.  His true vocal cords were mobile 
bilaterally.  A reduced pharyngeal sensation at the level of 
the arytenoids in the supraglottic region was reported.  It 
was indicated that this could explain the veteran's 
dysphasia.  The veteran's dysarthria and speech 
disarticulation problems appeared to concur with his overall 
neurological deficits and were likely the result of a hypoxic 
brain injury.  It was indicated that this disability was 
"unlikely a result of his medical care but rather the 
underlying disease process that necessitated those 
interventional measures."  

In a July 1998 neurological evaluation, the examiner noted 
that the veteran was hospitalized in September and October 
1991 for pneumonia, requiring artificial ventilation and a 
relatively long intensive care unit stay.  A detailed 
neurological evaluation was performed.  The neurological 
examination was notable for bilateral lower extremity (left 
greater than right) spasticity with normal strength.  The 
examiner stated that given the normal MRI studies performed 
six months after the veteran's hospitalization and a lack of 
clinical improvement since the onset of the veteran's 
complaints, central pontine myelinolysis (as speculated upon 
by a physician at the Mayo Clinic) without the benefit of 
imaging studies, was very unlikely.  The examination raised a 
suspicion of both cerebral and spinal abnormalities, the 
later of which could be due to an infarct or compression.  
The complaint of incontinence of urine, with what appeared to 
be a spastic bladder, was also suspicious for cervical or a 
thoracic spine lesion.  

A VA genitourinary examination was performed in June 1998.  
The VAMC lost this medical report.  Extensive efforts by the 
RO and the VAMC were unsuccessful in obtaining a copy of this 
medical record.  A March 1999 memorandum indicates that the 
VA has been unable to locate the examination performed in 
June 1998.  It is indicated that the computerized system for 
routing transcripts was not working that month.  As an aside, 
the Board notes that the veteran submitted his objections to 
this examination shortly after the event.

The RO arranged for an additional genitourinary examination 
performed in April 1999.  At this time, the examiner stated 
that he had reviewed the veteran's claims file and clinical 
charts.  It was noted that the veteran had been treated for 
pneumonia complicated by sepsis and subsequent pneumothorax 
that required intubation and a medical ventilator support.  
During the hospitalization, the veteran developed myelopathy 
with an acute neurological syndrome.  He also developed acute 
urinary retention.  The veteran again related his 
neurological deficits to the improper use of a ventilator and 
related his urinary problems to excessive, prolonged use of 
the inlay Foley catheter.  

The examiner acknowledged that the veteran had been examined 
at the Mayo Clinic with a tentative diagnosis of pontine 
myelinolysis.  However, it was noted that this diagnosis was 
considered remote and improbable as there was no in-hospital 
indication of any hyponatremia and an MRI of the brain was 
reported essentially normal.  Regarding the kidney/urinary 
disorders, it was stated that the veteran's spastic bladder 
was undoubtedly related to the myelopathy with no clinical 
evidence of any residual renal damage or renal insufficiency.  
The etiology of the myelopathy remains obscure.  The examiner 
did not associate the veteran's alleged liver dysfunction 
with treatment at the VAMC.  

Additional medical records were obtained by the RO or were 
submitted by the veteran.  No medical provider associates the 
veteran's alleged throat disorder and kidney disorder with 
treatment at the VAMC.  Urinary problems were noted.  
However, kidney dysfunction was not specifically indicated.  

The veteran submitted copies of previously submitted medical 
evidence.  Sections of these reports the veteran believed 
important to his claim were highlighted by the veteran and 
reviewed by the Board.  However, none of these records 
indicates a kidney disorder or throat disability resulting 
from treatment at a VAMC.  The veteran specifically disputed 
the question of whether he has ever been in a coma for a 
period of time.  The veteran noted the March 1992 VA 
hospitalization report which notes his history as indicating 
that he was "in a coma" for a period of time.  However, 
this reference appears to be based on the veteran's 
statements, not the medical evidence of record.  A history of 
a major depression and severe nonservice connected disorders 
were indicated.   

Written argument prepared by the veteran's representative in 
June 2001.

Analysis

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding the issues 
before the Board at this time.  The RO has obtained all 
pertinent records regarding these claims that are obtainable 
and the veteran has been effectively notified of the evidence 
required to substantiate his claims in the multiple 
communications from the RO and the Board.  There is no 
indication of existing available evidence that could 
substantiate the claims that the RO has not obtained.  The 
veteran has been fully advised of the status of the efforts 
to develop the record as well as the nature of the evidence 
needed to substantiate this claim in multiple communications 
from the RO.  He and his representative further plainly show 
through their statements and submissions of evidence that 
they understand the nature of the evidence needed to 
substantiate these claims.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  VA has obtained medical examinations and 
opinions to decide the claim.  Accordingly, the Board finds 
that a remand would serve no useful purpose regarding the 
VCAA.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

The Board has considered the issue of whether the case should 
be remanded in light of the United States Court of Appeals 
for Veterans Claims (Court) decision in Stegall v. West, 11 
Vet. App. 268 (1998).  In June 1997, the Board requested the 
following action:

After all treatment records have been 
associated with the claims file to the 
extent possible, the veteran should be 
afforded examinations by a VA 
orthopedist, ear, nose, and throat 
specialist, and urologist.  A 
neurological examination should also be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  All appropriate tests and 
studies should be performed, including x-
rays, and all findings should be reported 
in detail.  The examiners should review 
the results of any testing prior to 
completion of the report.  A complete 
rationale must be given for all opinions 
and conclusions reached.  The examiners 
must specifically identify any disorders 
present and express an opinion as to 
whether any disorders claimed, 
particularly any shoulder, throat, and 
kidney disorders, as well as any 
neurological disorders, can be considered 
to have been a necessary consequence (one 
that was certain to result or intended to 
result) from medical treatment or 
hospitalization rendered by the VAMC in 
Salt Lake City, Utah, or whether it 
represents an additional disease or 
injury or an aggravation of an existing 
disease or injury that could not have 
been contemplated to have resulted from 
any VA hospitalization, surgery or 
medical treatment the veteran underwent.  
The examiner must express an opinion as 
to whether any disorder claimed was the 
continuance or natural progression of the 
veteran's disease or injury for which the 
specific medical or surgical treatment 
was designed to relieve.

Based on a review of the medical evidence of record, the 
Board finds that the medical opinions cited above meet, in 
both substance and specifics, the requirements of the Board's 
remand.  The RO has undergone what can only be described as 
an extensive effort to develop these claims including, but 
not limited to, having the veteran undergo ear, nose and 
throat and neurological examinations.  The RO arranged for a 
second genitourinary examination once it learned that the 
VAMC was unable to associate with the veteran's claims folder 
the first genitourinary examination due to a failure in a 
mechanical system.  The orthopedic examination was not 
relevant to the issues resolved in this decision.  The 
medical opinions in those examinations address the material 
questions in this case and the opinions are supported.  
Therefore, a further medical opinion is not necessary to 
decide the claim.  

It is important to note the lamentable fact that the veteran 
has developed several nonservice-connected disabilities 
following his active service.  The critical question in this 
case, however, is whether the VA's extensive treatment of the 
veteran in order to assist him with these disabilities has 
either caused or aggravated the veteran's difficulties. 

In pertinent part, 38 U.S.C.A. § 1151 (West 1991) provided 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3), was not consistent with the plain language of 
38 U.S.C.A. § 1151 with respect the regulation's inclusion of 
a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provided that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation was precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Gardner, which held that no showing of negligence 
is necessary for recovery under section 1151.  In pertinent 
part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. §§ 3.361, 3.363 (1998), were effective 
from October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (codified 
at 38 C.F.R. §§ 3.361 -  3.363 (2000).  

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As a result, the 38 U.S.C.A. § 1151 
claim must be evaluated under both the old and new provisions 
of 38 U.S.C.A. § 1151 to determine which version is most 
favorable to his.  In this case, the Board finds that clearly 
the old provisions, prior to congressional action, are 
plainly more favorable to the veteran's claim. 

The critical issue in this case is whether the veteran's 
disability associated with his kidney and throat were caused 
or aggravated by treatment at the VAMC.  Specifically, the 
veteran contends that his kidney disorder is due to a Foley 
catheter procedure and that his throat disorder with 
dysphasia/dysphagia is secondary to the improper use of the 
ventilator.  At the hearing held before a hearing officer at 
the RO in May 2000, the veteran contended that he believed 
his speech problems were due to the ventilator treatments 
when the VAMC was cleaning out his lungs and running 
"stuff" out of the ventilator.  When specifically asked 
whether any doctor had told him that his speech problem was 
due to a ventilator, the veteran responded in the negative.  
The veteran noted difficulties with his speech following this 
treatment.  Testifying on the veteran's behalf was the 
veteran's spouse who noted the veteran's difficulties with 
his throat.  With regard to his kidney condition, the veteran 
noted a urinary problem that he reported began following his 
hospitalization.  

Regarding these two theories, the Board must note that 
absolutely no health care provider has ever supported the 
veteran's contentions as to a kidney disability.  Simply 
stated, the Board finds absolutely no medical evidence to 
support the conclusion that any kidney disability at issue is 
the result of treatment by the VA.  While the veteran may 
have had difficulties following his hospitalization at the 
VAMC, the Board must note the extensive treatment he 
underwent during his hospitalization and the severe 
difficulties he suffered before, during and after this time.  
There is absolutely no medical evidence to support the 
conclusion that the severe nonservice-connected disorders, 
clearly indicated within this record and the basis for the VA 
treatment, were not the cause of his difficulties.

The Board has reviewed the June 1993 medical report from the 
Mayo Clinic regarding the veteran's subjective complaints of 
difficulty speaking and swallowing.  Within this report, the 
examiner first notes the veteran's long history of 
depression.  The doctor then notes that during his early stay 
in the intensive care unit, he "apparently" developed a 
neurological syndrome and although he had improved, it was 
further noted that he had elements of this ever since.  The 
physician then stated that the veteran "apparently" 
developed diplopia, difficulty speaking, and difficulty 
swallowing.  The doctor also noted that the veteran fell out 
of bed several times.  However, as noted above, the doctor 
cites to CT and MRI scan of the head that were said to have 
been "unremarkable." 

With regard to the June 1993 medical report, the Board finds 
that this report does not support the claim regarding the 
critical issue of whether the veteran has an identifiable 
voice disorder associated with his VA hospitalization.  
Within this report, while the examiner notes the veteran's 
subjective difficulties, the doctor does not associate these 
difficulties to the VAMC treatment.  In fact, in light of the 
physician use of the word "apparently" on two occasions in 
describing the subjective difficulties, it does not appear 
that the doctor is objectively confirming even the existence 
of the disorder, let alone whether this condition was caused 
by VA treatment (an issue never addressed by the doctor).  He 
is essentially only reporting the subjective complaints, not 
diagnosing an objective disability and never associating that 
disability with VA treatment.  The examiner clearly notes 
that veteran's pneumonia and the treatment by the VA of this 
serious disorder.  The examiner also clearly notes the 
veteran's nonservice connected depression and his 
"exaggeration" of the corticobulbar reflexes.  

With regard to the veteran's evidentiary assertions that he 
suffers from a throat disorder and a kidney disorder 
associated with his VA treatment, the Board must find that 
this contention is entitled to extremely limited probative 
weight.  On the issue of medical causation, the Court has 
made clear that lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the VA.  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  See also 
Contreris v. Brown, 5 Vet. App. 492 (1993).  Even treatment 
by private health care providers have never associated the 
veteran's alleged kidney disorder and throat disorder with 
treatment by the VAMC.  

The residual difficulties associated with the severe 
nonservice-connected disabilities (which caused the veteran's 
extensive treatment at the VAMC) have never been considered 
by the veteran as the possible basis for his difficulties.  
In any event, an extensive review of the medical evidence of 
record, including the hospitalization in question, fails to 
indicate a chronic disability caused by treatment at the 
VAMC.  The Board has reviewed the medical evidence in detail 
and finds no evidence to suggest that these conditions were 
caused or aggravated by the veteran's treatment.  The medical 
evidence of record instead supports a conclusion that the 
veteran was extremely ill prior to his hospitalization at the 
VAMC and continued to suffer from numerous difficulties 
associated with the severe nonservice-connected disorders 
following his VA hospital treatment.  

Medical evidence as a whole, rather than supporting the 
veteran's claims, supports a denial.  Simply stated, the 
treatment records do not support the conclusion that the 
veteran's difficulties were caused or aggravated by his 
treatment.  Instead, they support the conclusion that the 
veteran's condition was significantly stabilized due to this 
treatment.  

With regard to the medical opinions requested by the Board, 
the Board must find that these medical opinions are entitled 
to great probative weight.  These medical opinions failed to 
associate any disability the veteran currently has with 
treatment at the VAMC (with the exception of the veteran's 
bilateral shoulder disability, which has been service 
connected).  

The Board has considered the benefit of the doubt doctrine.  
As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  However, where the "fair preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt rule has no application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  "A properly supported 
and reasoned conclusion that a fair preponderance of the 
evidence is against the claim necessarily precludes the 
possibility of the evidence also being in an approximate 
balance."  Id. at 58.  In this case, for the reasons cited 
above, the preponderance of the evidence is against the 
claim.  The facts and the most probative medical opinions in 
this case support the conclusion that there is no association 
between the veteran's treatment at a VAMC and his current.  
Consequently, the "benefit of the doubt" doctrine has no 
applicability and the claims are denied.  

In this case, the Board finds the preponderance of evidence 
is against the claim of service connection for a kidney 
disorder and a throat disorder associated with the veteran's 
active service.  In fact, the medical evidence of record is 
extremely unclear regarding the issue of whether the 
veteran's bilateral shoulder disability can be reasonably 
associated with his treatment at the VAMC.  Fortunately, this 
issue is not before the Board at this time.   


ORDER

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for a liver and kidney 
disorder is denied.


REMAND

The Board must now address two additional issues raised by 
the veteran:  (1) entitlement to increased evaluations for 
the veteran's bilateral shoulder disabilities; and 
(2) entitlement to compensation under 38 U.S.C.A. § 1151 for 
a central nervous system disorder, including a psychiatric 
disability.  These issues were not before the Board in June 
1997.  Accordingly, the development requested by the Board 
could not address these issues. 

In light of the VCAA, the Board believes that a medical 
opinion regarding the veteran's contention that he suffers 
from a central nervous system disorder as a result of VA 
treatment must be obtained.  Regarding the claims of 
entitlement to increased evaluations for the service-
connected bilateral shoulder disability, the Board believes 
that the Court's determination in DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995) requires an additional evaluation of 
the veteran's bilateral shoulder disability.  In this regard, 
the Board must note that the recent VA examination of the 
veteran's shoulders, requested by the Board in June 1997, was 
provided to determine the etiology of the bilateral shoulder 
disorder.  The issue before the Board at this time is to 
determine the nature and extent of the disability, not the 
etiology.  In light of DeLuca, the Board believes that 
additional medical information regarding this critical issue 
is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutcherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request the veteran to 
indicate the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
central nervous system disorder and his 
bilateral shoulder disability.  After 
securing any necessary authorization from 
the veteran, the RO should contact these 
health care providers in order to obtain 
copies of those treatment records that 
have not been previously secured.  In 
order to expedite these claims, if no 
additional pertinent medical evidence is 
available, the veteran should so indicate 
in writing.  

3.  After development requested has been 
undertaken, the RO should schedule the 
veteran for an examination by an 
appropriately qualified physician in 
order to determine the etiology of the 
veteran's alleged central nervous system 
disorder and the nature and extent of the 
service-connected bilateral shoulder 
disability.  The physician is requested 
to determine, based upon the veteran's 
entire reported medical history, as well 
as the current physical examination 
reports and any indicated diagnostic 
testing, the degree of medical 
probability that the veteran:

(a) currently has a central nervous 
system disorder and, if so, 

(b) whether the disability was due to:

(1) carelessness, negligence, lack 
of proper skill, error in judgment, 
or a similar instance of fault on 
the part of the VA in furnishing the 
hospital care, medical or surgical 
treatment; or

(2) not reasonably foreseeable.

An explanation supporting the opinion 
presented should be provided.  The 
complete findings and opinion of the 
examining physician should be associated 
with the claims folder.  If the physician 
cannot answer these questions without 
resort to speculation, it should be so 
indicated.  

With regard to the claim of entitlement 
to an increased evaluation for the 
veteran's bilateral shoulder disability, 
the examiner is asked to respond to the 
following questions:

(a) What are the manifestations of 
the veteran's bilateral shoulder 
disability?  If arthritis in either 
shoulder is found, the examiner 
should note it.  

(b) The veteran has complaints of 
pain that he attributes to his 
service-connected bilateral shoulder 
disability.  The examiner is 
requested to specifically comment on 
the presence or absence of any 
objective manifestations that would 
demonstrate functional impairment 
due to pain attributable to the 
bilateral shoulder disability.

(c) Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly because of his service-
connected bilateral shoulder 
disability?  If so, the examiner 
should comment on the severity of 
his incoordination and the affects 
his incoordination has on his 
ability to function.  

4.  After development requested has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is insufficient in any manner, the RO 
must implement corrective procedures at 
once.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should adjudicate the 
veteran's claims for compensation 
benefits under the provisions of 
38 U.S.C.A. § 1151, also applying the 
provisions of 38 C.F.R. § 3.358 (2000) 
and the Court's holdings as appropriate.  
In this regard, the Board must note that 
the veteran filed this new claim after 
congressional action (October 1, 1997).  
Consequently, only the new provisions of 
38 U.S.C.A. § 1151 should be considered 
in this case. 

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken regarding these claims for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

